DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species of clone #54, in the reply filed on 4/4/22 is acknowledged.  The traversal is on the ground(s) that Groups I and V both “include subject matter directed to a protein (e.g., antibody, bispecific antibody or antigen binding fragment thereof) that binds CD137, and that comprises (i) a VH region comprising an amino acid sequence having at least 80% identity to a sequence selected from the group consisting of SEQ ID NO:1; SEQ ID NO:9; and SEQ ID NO:17; and (ii) a VL region comprising an amino acid sequence having at least 80% identity to an N-terminal sequence of about 100 to 120 amino acids of a sequence selected from the group consisting of SEQ ID NO:2: SEO ID NO:-10: and SEO ID NO:18.”  This is not found persuasive because even though the search for one group might turn up some art pertinent for the other, a search is directed to references which would render the invention obvious, as well as references directed to anticipation of the invention and, therefore, requires a search of relevant literature in many different areas of subject matter.  Evaluation under 35 USC 112(a) also requires search and examination which are distinct between the antibody of Group I and bispecific antibody of Group V. Further, not all the claims of Group V require the structural or functional limitations of Group I. For example, claim 20 has no structural limitations aside from comprising a first and second “antigen binding region”, and claim 21 does not require that the VH and VL of (i) or (ii) have any functional properties.
The requirement is still deemed proper and is therefore made FINAL.

Claims which read on the elected species are 1, 6-15, 47 and 48.  Claims 2-6 are drawn specifically to nonelected antibody species of clone 15 and 31.

Alternative Names
CD137 is also commonly known as 4-1BB ([0005]) and TNFRSF9.

Claim Interpretation
Claims 11 and 12 recite that the IgG domain comprises “an amino acid sequence” of SEQ ID NO:26 or 25, respectively. This encompasses an IgG domain that shares at least 2 consecutive amino acids of SEQ ID NO:26 or 25, respectively.  The terminology is different than “the amino acid sequence”, which carries a meaning of (all of) SEQ ID NO:26 or 25, respectively. It is noted that this is distinct from claims 1-7, which recite “an amino acid sequence having at least 80% identity to SEQ ID NO:__”  It is clear for claims 1-7 that there are multiple possible sequences which are at least 80% identical to the designated SEQ ID NO:, and that these sequences are determined based on the description in paragraph [0059] of the specification. Whereas for claims 11 and 12, SEQ ID NO:25 and 26 are each only a single sequence.

Improper Markush Grouping
	Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of CD137-binding antibodies or antigen-binding fragments thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The antibody backbone does not determine the particular activity, that is, what antigen it binds, and therefore does not determine its function. The shared identity of CD137 antibody clone variable heavy chain domain (VH) of SEQ ID NO:17 with SEQ ID NO:1 is 83.5% and with SEQ ID NO:9 is 67% identity. The area of least conservation is the area which corresponds to heavy chain CDR3 (HCDR3), with only 25% and 50% shared identity between clone 54 and clones 15 and 31, respectively. In looking at the CD137 antibody variable light chain domain (VL), clone 54 VL shares only 66% and 79% identity with the VL of clones 15 and 31, respectively. As can be seen in Figures 9-12, for example, each antibody clone has different functional properties in terms of activity. MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical, because sequence affects antigen specificity, species specificity, affinity, immunogenicity, solubility, stability, and activity, for example. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Incorporation of Sequence Listing
The size of the Sequence Listing must be specified in “bytes” rather an kilobytes (kb). In addition, the date of creation is incorrect and should be June 24, 2020.  See the Electronic Acknowledgment Receipt of 6/24/2020, Listing #4, and 37 CFR 1.52(e)(5) and MPEP § 2322.03(a). 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains on p. 12, 7th and 9th line from bottom, and in [0119], third line from end, (9/1/20 substitute specification), an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CD137 ANTIBODIES FOR T-CELL ACTIVATION.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47 and 48 recite “An antibody-drug conjugate comprising a therapeutic agent and an antibody….”  It reasonably appears the antibody is a therapeutic agent according to the specification.  Therefore, the claim is confusing.  In order to distinguish the antibody and therapeutic agent, which is presumably the drug, the claim could be rephrased such as “An antibody-drug conjugate comprising an antibody or antigen binding fragment of claim 1 and a further therapeutic agent.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-15, 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody or antigen-binding fragment thereof that binds CD137 and comprises a heavy chain variable region (VH) comprising CDR-H1-3 of SEQ ID NO:19-21 and a light chain variable region (VL) comprising CDR-L1-3 of SEQ ID NO:22-24, does not reasonably provide enablement for wherein the CD137-binding antibody or antigen binding fragment thereof does not comprise the CDR-H1-3 of SEQ ID NO:19-21 and CDR-L1-3 of SEQ ID NO:22-24. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 1 is drawn to an antibody or antigen-binding fragment thereof that binds to CD137 and comprises a heavy chain variable region (VH) comprising a sequence at least 80% identical to SEQ ID NO:17 (as elected, clone 54, see also claim 6) or SEQ ID NO:1 or 9, and a light chain variable region (VL) comprising a sequence at least 80% identical to SEQ ID NO:18 (as elected) or 2 or 10. Dependent claim 7 specifies that the VH comprises CDR-H1 comprising a sequence comprising at least 80% identity to SEQ ID NO:19, a CDR-H2 comprising a sequence comprising at least 80% identity to SEQ ID NO:20 and a CDR-H3 comprising a sequence comprising at least 80% identity to SEQ ID NO:21; and the VL comprises CDR-H1 comprising a sequence comprising at least 80% identity to SEQ ID NO:22, a CDR-H2 comprising a sequence comprising at least 80% identity to SEQ ID NO:23 and a CDR-H3 comprising a sequence comprising at least 80% identity to SEQ ID NO:24. The further claims relate to inclusion of an Fc domain and immunoglobulin isotype. Claims 47 and 48 are drawn to an antibody-drug conjugate.
For an antibody or antigen-binding fragment thereof, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences, which maintain required antigen binding conformation of the CDRs, are required in order to produce a protein having antigen binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 (HCDR2) of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3 some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDR-H3 is important, the conformation of other CDRs as well as framework regions (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for CD137 binding. It is noted that for claims 47 and 48, more than simple binding would be required for a pharmacological, i.e., therapeutic, activity, such as stimulation of CD137 activity.  Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDR-H3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR-H3 dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). The CDR-H3 of SEQ ID NO:21 is 17 amino acids. If 3 amino acids are changed in the CDR-H3 (i.e., a sequence 83% identical thereto), that makes ~320 possible CDR-H3 sequences (assuming substitution of any of the 20 natural amino acids). If the VH sequence of SEQ ID NO:17 is 126 amino acids, a sequence with at least 80% identity thereto may have 25 substituted, deleted and/or added amino acids, all of which may be in one or more CDRs (millions of possible VHs). The HCDRs are 6-17 amino acids long, making up 30/126 or 24% of the VH, and LCDRs are 7-14 amino acids long, making up 28/213 or 13% of the VL, with the rest or the variable region being framework regions.  There is no reasonable expectation that an antibody comprising a substituted CDR-H3 or with significantly changed other CDR(s) would bind CD137 or bind with sufficient affinity to be used, nor does the specification provide guidance or direction about which substitutions, additions or deletions throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used. While the VH of clone 15 has amino acid differences predominantly in CDR-H1 compared to the VH of clone 54, the VH of clone 31 has major differences in all CDRs as well as framework regions.  All differences are particular amino acid substitutions or addition/deletions with no evidence that any other changes would produce a functional antigen-binding site. Aside from the three specific clone sequences (e.g., Table 1), the specification has not provided guidance or direction to allow the skilled artisan to predict which positions could be added, deleted or substituted and with which amino acid. This is supported by US Patent 10,131,704 B2 that discloses an anti-coronaviral spike antibody having a VH of SEQ ID NO:26, which is about 90% identical to instant VH of SEQ ID NO:17. US Patent 8,629,250 B2 discloses a hepcidin antagonist antibody that has a VL of SEQ ID NO:231 about 95% identical to instant VL of SEQ ID NO:18. Neither of the prior art sequences is functionally related to the instant invention despite meeting the requisite structural limitations.
Additionally, claim 1 does not specify VH and VL pairs, but instead merely designates a VH comprising a sequence at least 80% identical to SEQ ID NO:1, 9 or 17 and a VL comprising a sequence at least 80% identical to SEQ ID NO:2, 10 or 18, although requiring the antibody to bind CD137. This claim is braod both because of VH and VL sequences 80% identical to disclosed sequences as discussed above, but also because any encompassed VH may be paired with any encompassed VL.  The prior art does not support the reasonable expectation of successfully making a functional antibody or antigen-binding fragment thereof under these circumstances.  For example, it has been shown that mixing the heavy chains of an antibody to p-azobenzoate from one rabbit with the light chains of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded (RS Nezlin, Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored."   Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
The complex association of CDRs with FRs and their affect on antigen binding sites in the context of VH and VL is discussed by Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017). When CDR regions were switched between variable domains, it was found that for the VH binding to antigen, not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). The interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly.” It is reported previous studies using CDR grafting for antibody humanization showed the importance of framework residues in the context of antigen binding and stability (p. 14, 1st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.”
Further, binding to CD137 is not enough to confer therapeutic use to an antibody. The disclosed antibodies are agonists ([0011]), and the prior art has shown that agonism is a needed feature for a pharmacological agent (e.g., [0006]).  If the antibody of claim 1, upon which treatment claims 16 and 17 depend, is to be used for treatment of cancer, it must be able to stimulate CD137 activity. This is consistent with WO 2019/027754 A1 that describes an agonist anti-CD137 antibody, A1/2 (cited in the IDS filed 2/22/21, p. 2, line 4, and p. 37, line 23, through p. 39, line 15, and p. 41, lines 9-12), which activates NF-kappaB, induces IFNgamma production and inhibits tumor growth. 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to amino acid substitutions, deletions or additions which may be in the CDR(s), the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions as well as to varying VH/VL pairing, the paucity of working examples of any modified VH or VL of particular anti-CD137 antibodies that can function within the context of the claimed antibodies or antibody fragments, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the invention commensurate in scope with the claims.



Claims 1, 6-15, 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification discloses antibody clones 15, 31 and 54 (elected clone), which bind CD137 and were isolated from a phagemid library and subcloned into an IgG4 expression system (Examples 1 and 2). An antibody or antigen-binding fragment thereof that binds CD137 and comprises CDR-H1-3 of SEQ ID NO:19-21 and CDR-L1-3 of SEQ ID NO:22-24, and/or wherein the VH is SEQ ID NO:17 and VL is SEQ ID NO:18, meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass antibodies or an antigen-binding fragment thereof having sequences that comprise the disclosed CDR-H1-3 and CDR-L1-3, or that comprise sequence variants having the recited degree of identity, none of which are disclosed. Prior art antibodies that meet the claim limitations are likewise not disclosed. It is noted that instant CD137 antibody clone 15 has a VH that is 84% identical to the clone 54 VH, however, the clone 15 VL is only 66% identical to the clone 54 VL. It has been shown that the pairing of VH and VL is not random, and only specific pairs bind the designated antigen, e.g., Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Kranz et al. highlights the importance of sequence for both the VH and VL to work in unison for antigen binding. The skilled artisan could not readily envision the other encompassed antibodies or antigen-binding fragments thereof that meet structural limitations yet must bind CD137. None of these meets the written description provision of 35 USC 112(a). 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This is not the case for an antibody which binds CD137, for which aside from the disclosed CDR-H1-3 with the paired CDR-L1-3, there is no reasonable structure-function correlation established. CD137 antibodies which have only the recited amount of identity are not required to have any particular conserved structure that is responsible for the required function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the antibody or antigen-binding fragment of clone 54 (as elected), the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies and antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only antibody or antigen-binding fragment thereof that binds CD137 and comprises a heavy chain variable region (VH) comprising CDR-H1-3 of SEQ ID NO:19-21 and a light chain variable region (VL) comprising CDR-L1-3 of SEQ ID NO:22-24, or has a VH of SEQ ID NO:17 and VL of SEQ ID NO:18, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200017595 A1 discloses a bispecific antibody comprising an agonist CD137 antibody and an antagonist PD-L1 antibody capable of inhibiting tumor growth (Examples 16-17). The antibody is structurally different than the instantly claimed CD137 antibody.
US 10,906,983 B2 discloses agonist CD137 antibodies capable of inhibiting tumor growth (Examples 16-17). The antibody is structurally different than the instantly claimed CD137 antibody.
US 20160244528 A1 is drawn to an anti-CD137 antibody, including one, C3sh1G3, with a VH of SEQ ID NO:119, which is at least 85% identical to instant SEQ ID NO:17, however, the LV for the antibody of SEQ ID NO:120 share no significant identity.
The prior art does not teach or suggest a CD137-binding antibody consistent with the structural limitations of the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 2, 2022